Matter of URS Corp. - N.Y. v Expert Elec., Inc. (2017 NY Slip Op 04782)





Matter of URS Corp. - N.Y. v Expert Elec., Inc.


2017 NY Slip Op 04782


Decided on June 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2017

Acosta, P.J., Renwick, Richter, Feinman, Webber, JJ.


100147/15

[*1]In re URS Corporation - New York, Petitioner-Respondent,
vExpert Electric, Inc., Respondent-Appellant.


Kouril Law Office, P.C., Locust Valley (Cynthia Kouril of counsel), for appellant.
Thompson Hine LLP, New York (Richard A. DePalma of counsel), for respondent.

Judgment, Supreme Court, New York County (Paul Wooten, J.), entered February 8, 2017, awarding petitioner attorneys' fees, unanimously reversed, on the law, without costs, and the judgment vacated.
The court properly declined to vacate respondent's default, upon which petitioner's motion to cancel the public improvement lien filed by respondent was granted, because respondent failed to demonstrate a reasonable excuse for the default and a meritorious defense (see Lopez-Reyes v Heriveaux, 144 AD3d 486 [1st Dept 2016]).
The court erred in awarding petitioner attorneys' fees since, as petitioner concedes, attorneys' fees are not authorized either by statute or court rule, and we find that the contractual provisions on which petitioner relies do not authorize an award of attorneys' fees in the instant circumstances (see Matter of A.G. Ship Maintenance Corp. v Lezak, 69 NY2d 1, 5 [1986]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 13, 2017
CLERK